DETAILED ACTION
Notice to Applicant

The following is a FINAL office action upon examination of application number 16/594,408. Claims 1-5, 7-8, 10-17, and 21-24 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 

Application 16/594,408, filed 10/07/2019 Claims Priority from Provisional Application 62/742,622, filed 10/08/2018.

Response to Amendment

4.	In the response filed September 20, 2021, Applicant amended claims 1-5, 7, 10-11, and 15-17, and canceled claims 6, 9, 18-20. New claims 21-24 were presented for examination. 

5.	Applicant's amendments to the claim 10 are hereby acknowledged. Accordingly, the Claim Interpretation Section under 35 U.S.C. 112(f) has been removed.

6.	Applicant's amendments to claim 10 are hereby acknowledged. The amendments are sufficient to overcome the previously issued rejection of claims 10-17 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b); accordingly these rejections have been withdrawn.


Response to Arguments

8.	Applicant's arguments filed September 20, 2021, have been fully considered.

9.	Applicant submits that “Under Step 1 of the Alice/Mayo framework, claim 1 is clearly directed to a computer-executable method and claim 10 is directed to a system that comprises a server platform with a processor and non-transient computer readable storage media, hence claims 1and 10 both fall with respective statutory categories.” [Applicant’s Remarks, 09/20/2021, page 12]

	The Examiner agrees.

10.	Applicant submits that “the claims are not directed simply to a method of organizing human activity.” [Applicant’s Remarks, 09/20/2021, page 13]

The Examiner respectfully disagrees. Under Step 2A Prong One of the eligibility inquiry, Applicant argues that “the claims are not directed simply to a method of organizing human activity.” In the “2019 Revised Patent Subject Matter Eligibility Guidance,” the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity” by reciting limitations for managing personal behavior or electronically receive bid information from each of a plurality  of candidate Sellers, the candidate Sellers having an inventory of materials; receive demand data from a candidate Buyer having a need for materials in the inventory; predicting a future supply; predicting a future demand;  compare the bid information and the demand data in accordance with historical data related to past transactions and market conditions via analysis of the historical data; responsive to the comparing, matching a portion of the inventory to the candidate Buyer based in part upon the inventory, the need, and the historical data to identify a transaction: automatically allocate the portion of the inventory and routing the allocated portion of the inventory to the candidate Buyer via a transportation carrier; and augment the historical data with information associated with the transaction, wherein the augmenting further comprises storing the information associated with the identified transaction for subsequent” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as interactions between sellers and buyers, may be understood as a set of instructions for a human to carry out to allocate and route inventory to a candidate buyer, and furthermore may be understood as managing commercial interactions. The claims are still directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Under Prong One of Step 2A, a user input indicating bid  and demand information is received to match a portion of inventory to a candidate buyer, these steps provide additional support for the finding that the claims recite an abstract idea because the received data is directly tied to the human activity being organized. The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or relationships or interactions between people. Therefore, the claims are reasonably understood as reciting one or more abstract ideas when evaluated under 
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of commercial interactions such as sales activities (See, e.g., paragraph [0002]: “Aspects of the disclosed subject matter relate generally to sourcing materials, and more particularly to a system and method of sourcing materials by connecting or matching sellers having present or expected inventory with buyers having present or expected necessity while minimizing or eliminating the use of a third party intermediary.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of sourcing materials between candidate sellers and buyers. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. The Office maintains that the claims are directed to an abstract idea.

11.	Applicant submits that “With respect to Step 2A, Prong 1, the method positively recites the use machine learning to predict future supply, future need, and analyze historical data in conjunction with comparing bid information and demand data. As noted above, the method and system also augment historical data, e.g., based on transactions identified via the comparisons. The method and system further allocates inventory and routes the inventory. Thus, the claims integrate the machine learning into a practical application, that causes historical data used by the 

	The Examiner respectfully disagrees. In response to Applicant’s argument that “the claims integrate the machine learning into a practical application, that causes historical data used by the machine learning algorithm to be updated and which allocates and routes inventor,” it is noted that the claim language referring to the use of a machine learning algorithm as an option to analyze the historical data is recited at a high level of generality and serves to tie the invention to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. In addition it is noted that Applicant’s Specification lacks any suggestion that machine learning is used to effect a technical improvement. Furthermore, it is noted that machine learning algorithms are well-understood, routine, and conventional in the art.  See, e.g., Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.” See also, Magdon-Ismail et al., US 2009/0055270 (paragraph 39:  “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”).  See also, Anders et al., US 2020/0020015 (paragraph 101: “inferences may be performed by any combination of means known in the art, such as by pattern-matching, text analytics, semantic analytics, statistical methods, artificial intelligence, Bayesian analysis, machine learning, or keyword searching”).  Accordingly, the machine learning algorithm recited in claims 1/10 does not add significantly more.

12.	Applicant submits that “the amended claims 1 and 10 are new and non-obvious over the cited references, hence the recited approach is not well known, not routine and not conventional, 

	The Examiner respectfully disagrees. With respect to Applicant’s suggestion that novelty of a method mandates a finding of eligibility, the Examiner notes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the invention as a whole, or any particular limitation, is deemed novel over the prior art.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).  Accordingly, the alleged novelty of the recited approach does not control the outcome of the subject matter eligibility inquiry.

13.	Applicant submits with respect to new claims 21-24 that “Claim 21 is dependent from claim 1 and further recites “comparing, via a machine learning algorithm, material terms and parameters of newly received bids with historic data maintained and associated with past or pending bids to identify fraudulent bids; and rejecting an identified fraudulent bid. Applicant notes that this is similar to Example 35, claim 3 of the Guidance.” Applicant further submits that “Claim 24 is dependent from claim 1 and further recites “wherein electronically receiving bid information from each of a plurality of candidate Sellers includes receiving images of at least some of the inventory 

In response to the Applicant’s arguments that claim 21 is “similar to Example 35, claim 3 of the Guidance,” the Examiner respectfully disagrees. With respect to Applicant's comparison to Example 35, Examiner points out that the claims in Example 35 involved a method of ensuring secure transmission of data from a card using a smart label and encryption techniques. The claims of the present case involve a method of sourcing materials. The claims of the instant application do not allow an ATM to receive user card data in a more secure and efficient manner and do not prevent skimming and other techniques to fraudulently obtain a customer’s PIN and even theft of the card since the downloaded software can authenticate the user and likewise authenticate the ATM before the PIN is produced. Moreover, in contrast to the claims in Example 35, the combination of steps in the instant application do not operate in a non‐conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. Accordingly, this argument is found unpersuasive.
Furthermore, in response to Applicant’s argument that “Claim 24 is similar to the claims 2 or 3 of Example 36 ,” the Examiner points out that the claims in Example 36 involved a system or managing an inventory record by tracking the location of items of inventory in a warehouse. The claims of the present case involve a method of sourcing materials. The claims of the instant application do not recite the additional limitation of a high-resolution video camera array at predetermined positions with overlapping views, memory and processor to reconstruct the 3-D coordinates of the item of inventory from multiple overlapping images obtained from the camera array an d prior knowledge of the location and field of view of the camera. Moreover, in contrast to claim 3 in Example 36, the combination of steps in the instant application do not operate in a non‐conventional and non‐generic way to extract contour and character information from images 

14.	Applicant submits that “Posta does not teach “comparing the bid information and the demand data in accordance with historical data related to past transactions and market conditions via analysis of the historical data by the machine learning algorithm executing on the processor” as recited by claim 1.” [Applicant’s Remarks, 09/20/2021, page 15]

In response to the Applicant’s argument that Posta does not teach “comparing the bid information and the demand data in accordance with historical data related to past transactions and market conditions via analysis of the historical data by the machine learning algorithm executing on the processor” as recited by claim 1,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 09/20/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action.

15.	Applicant submits that “Psota does not teach “augmenting the historical data with information associated with the identified transaction, wherein the augmenting further comprises storing the information associated with the identified transaction for subsequent use by the machine learning algorithm” as recited by claim 1.” [Applicant’s Remarks, 09/20/2021, page 15]

With respect to the §103 rejection of independent claim 1, Applicant argues that “Psota does not teach “augmenting the historical data with information associated with the identified transaction, wherein the augmenting further comprises storing the information associated with the identified 
Increasing the amount of data by adding feedback suggests augmenting the historical data. Moreover, the Examiner points out that machine-learning algorithms are programmed to self-adjust to reduce the error of subsequent output predictions to better match an actual or desired outcome. In further support of the reasonableness of mapping Psota’s feedback data to the claimed augmenting the historical data, it is noted that paragraph 0217 discloses that “because the vertical classifier may be a self-learning facility, each new record processed by the classifier can enhance the vertical classifier ability to classify new records.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Psota teaches and at least suggests the disputed limitation.



Claim Rejections - 35 USC § 101

17.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

18.	Claims 1-5, 7-8, 10-17, and 21-24  are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-5, 7-8, 10-17, and 21-24  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-5, 7-8, 10-17, and 21-24  are directed to a method, system, and computer program product (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-5, 7-8, 10-17, and 21-24  is satisfied.
Proceeding to step 2A (part 1 of Mayo test), here, the claimed invention in claims 1-5, 7-8, 10-17, and 21-24 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Claims 1-5, 7-8, 10-17, and 21-24  recite an abstract idea, falling within the grouping of “certain methods of organizing human activities.” Claims 1-5, 7-8, 10-17, and 21-24 are directed toward a method, system, and computer program product of sourcing materials by connecting or matching sellers with buyers. Although the claim limitations of claims 1-5, 7-8, 10-17, and 21-24 are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claims 1, 10, and 18 instructing how to electronically receive bid information from each of a plurality  of candidate Sellers, the candidate Sellers having an inventory of materials; receive demand data from a candidate Buyer having a need for materials in the inventory; predicting a future supply; predicting a future demand;  compare the bid information and the demand data in accordance with historical data related to past transactions and market conditions via analysis of the historical data; responsive to the comparing, matching a portion of the inventory to the candidate Buyer based in part upon the inventory, the need, and the historical data to identify a transaction: automatically allocate the portion of the inventory and routing the allocated portion of the inventory to the candidate Buyer via a transportation carrier; and augment the historical data with information associated with the transaction, wherein the augmenting further comprises storing the information associated with the identified transaction for subsequent recite an abstract idea that falls into the “certain methods of  (See, e.g., paragraph [0002]: “Aspects of the disclosed subject matter relate generally to sourcing materials, and more particularly to a system and method of sourcing materials by connecting or matching sellers having present or expected inventory with buyers having present or expected necessity while minimizing or eliminating the use of a third party intermediary.”) The claims recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Furthermore, it is noted that most of the steps recited in claim 1 are disembodied steps. Independent claims 10 and 18 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claims recite “a machine learning algorithm executing on a processor” [claim 1]; “a software application executing on a remote device” [claims 2, 11 and 13]; “a software application executing on a wireless telephone” [claims 3, 12 and 14]; “a software application executing on a tablet computer” [claims 4, 12, and 14]; “a software application executing on a networked computing device” [claims 5, 12, and 14]; “a server platform communicatively coupled with a plurality of remote devices and communicatively coupled with a remote device,” “wherein the server platform comprises a processor and a nontransient computer readable storage medium, the nontransient computer readable storage medium which stores: a processor-executable order module instructions,” “a processor-executable application program,” and “a processor-executable machine learning algorithm” [claim 10]; and a “machine learning algorithm” 
The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With respect to the steps “electronically receiving bid information from each of a plurality of candidate Sellers” and “receiving demand data from a candidate Buyer having a need for materials in the inventory,” it is noted that these steps merely encompass retrieving information, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to augment the historical data with information associated with the transaction. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claims recite hardware and software elements, such as “a machine learning algorithm executing on a processor” [claim 1]; “a software application executing on a remote device” [claims 2, 11 and 13]; “a software application executing on a wireless telephone” [claims 3, 12 and 14]; “a software application executing on a tablet computer” [claims 4, 12, and 14]; “a software application executing on a networked computing device” [claims 5, 12, and 14]; “a server platform communicatively coupled with a plurality of remote devices and communicatively coupled with a remote device,” “wherein the server platform comprises a processor and a nontransient computer machine learning algorithm was evaluated as elements beyond software/code for a generic computer to execute, it is noted that that the claimed use of machine learning is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Magdon-Ismail et al., US 2009/0055270 (paragraph 39:  “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”). See also, Anders et al., US 2020/0020015 (paragraph 101: “inferences may be performed by any combination of means known in the art, such as by pattern-matching, text analytics, semantic analytics, statistical methods, artificial intelligence, Bayesian analysis, machine learning, or keyword searching”). See also, Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.” In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. The additional elements, which merely describe implementation of the invention using generic computing elements and conventional elements from the prior art, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  See MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. Claim 1 is directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea.  After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination are found insufficient to supply an inventive concept under 35 USC 101. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
wherein the electronically receiving bid information comprises electronically receiving data from a software application executing on a remote device; wherein the electronically receiving bid information comprises electronically receiving data from a software application executing on a wireless telephone; wherein the electronically receiving bid information comprises electronically receiving data from a software application executing a tablet computer; wherein the electronically receiving bid information comprises electronically receiving data from a software application executing on a networked computing device; wherein the predicting a future supply and the predicting a future demand are based on the historical data and the information associated with the identified transaction; further comprising: comparing, via a machine learning algorithm, material terms and parameters of newly received bids with historic data maintained and associated with past or pending bids to identify fraudulent bids; and rejecting an identified fraudulent bid; further comprising: comparing via a machine learning algorithm material terms and parameters of newly received bids with historic data maintained and associated with past or pending bids, to identify mistaken bids; wherein electronically receiving bid information from each of a plurality of candidate Sellers includes receiving images of at least some of the inventory from the candidate Sellers) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-5, 7-8, 11-17, and 21-24 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.



Claim Rejections - 35 USC § 103

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

22.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-5, 7-8, 10-17, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Psota et al., Pub. No.: US 2015/0073929 A1, [hereinafter Psota], in view of Holmberg, Pub. No.: US 2018/0218449 A1, [hereinafter Holmberg], in further view of Belady et al., Pub. No.: US 
2012/0109705 A1, [hereinafter Belady].

As per claim 1, Psota teaches a method of sourcing materials; the method comprising: electronically receiving bid information from each of a plurality of candidate Sellers, the candidate Sellers having an inventory of materials (paragraph 0404, discussing that  a supplier may use the bidding facility to provide information about its ability to deliver a particular item, type of item, or the like. The supplier may provide an item specification or description, an available quantity, location, speed with which it can be shipped, price, and the like. A plurality of buyers may bid to purchase from the supplier; paragraph 0417, discussing that suppliers participating in the marketplace system may provide bids for supplying the products as specified by the buyers in their buyer inquiries. The buyer inquiry information, along with past supplier and/or buyer transaction data as well as data from one or more other data sources may be used for rating a supplier bid for a buyer inquiry. Therefore, the marketplace system may be included or be associated with to a bidding facility for allowing the suppliers and buyers to bid through the marketplace system);

receiving demand data from a candidate Buyer having a need for materials in the inventory (paragraph 0405, discussing that when a buyer wants to place an order for a particular product, he may post an inquiry regarding the particular type of product, such as a request for supply, a request for quotation, a request for inventory status, and the like; paragraph 0410, discussing that posting a buyer inquiry may result in the display of an inquiry form for a buyer to enter pre-determined, structured data for the inquiry process to use, such as, but not limited to, quantity, unit selection, buying time frame, uploading the specification for an order,…, specific parameters 

comparing the bid information and the demand data in accordance with historical data related to past transactions and market conditions (paragraph 0309, discussing that identifying a supplier of an item, or a type of item may benefit buyers, suppliers, and the like by identifying potential new relationships between buyers and suppliers.   buyer may use the resulting supplier identification and other information in transaction records, such as declared customs value, to compare a current supplier cost with a different supplier cost (i.e., comparing the bid information in accordance to market conditions) for the same item. A buyer or a potential buyer may use at least transaction cost and delivery information to identify suppliers from which the buyer may request a quote for supplying the item. Suppliers may identify buyers of products that the supplier also provides…By examining other information in the transaction, such as buyer behavior, transaction history and the like, the supplier may identify an offer profile of the buyer and present a very well targeted offer to the buyer; paragraph 0310, discussing that the process depicted supports identifying a supplier of an item in a first transaction record by comparing the item in the first record to a second record. When a match is found, the supplier identified in the second record may be determined to supply the item; paragraph 0340, discussing that a supplier comparison tool may be used to compare suppliers on various attributes; paragraph 0392, discussing that self-disclosure integrity scale may compare the information provided by the supplier or buyer associated with their profile information with previously recorded shipper information about them.  

responsive to the comparing, matching a portion of the inventory to the candidate Buyer based in part upon the inventory, the need, and the historical data to identify a transaction  (paragraph 0266, discussing that search ranking may be done using a ranking or relevance algorithm that functions more than merely matching buyers to suppliers who have had large quantities of similar shipments in the past. In embodiments, the ranking algorithm may include logarithmically weighting the sum of a number of different factors that may be relevant to a supplier's past and potential future performance, as well as matching a buyer's needs… Factors for the search ranking algorithm may include, among other things, the number of shipments made by the supplier that matches at least one aspect of a buyer's request; paragraph 0463, discussing that the user may create a project to compare different suppliers bidding for the user's product request fulfillment using the marketplace system; paragraph 0465, discussing that as shown in FIG. 53, three suppliers, such as Sinha Industries, Gazelle Enterprises, and Pan Taiwan Enterprises are associated with the respective selection boxes. The user may select any of the three suppliers for comparison. As illustrated in FIG. 53, the user may select the check boxes 5304 and 5308 to compare the profiles of suppliers Sinha industries and Gazelle enterprises respectively. Once the user has selected the suppliers for the project, the user may click on the add suppliers button 5318 to associate the suppliers with the project so that the user may be able to compare these suppliers for the project. Accordingly, the results of comparison may be displayed to the user using an interface as illustrated in FIG. 54; paragraph 0467, discussing that the user may conclude that for cotton fabric, this supplier may be better than the other supplier illustrated on the user interface 5400 and may select the bid sent by the supplier with company name Sinha Industries to fulfill to conclude the business transaction.  Apart from selecting a supplier for fulfillment of the bidding request (i.e., matching a portion of the inventory to the candidate Buyer based in part upon the inventory, the need, and the historical data to identify a transaction), the supplier comparison may be used for performing other transactions on the marketplace system; paragraph 0439);
automatically allocating the portion of the inventory (paragraph 0439, discussing that supplier A, who wishes to fulfill Buyer X's request may choose to submit a bid in prose, such as "Will fulfill order of 50 pairs of Jeans to be delivered to Buyer X location FOB within 5 days at $2 per pair"; paragraph 0467, discussing that the plurality of result fields may be populated with corresponding information for each of the suppliers selected for comparison. Populating the result fields with relevant information that may be available in the marketplace system may facilitate the user to analyze the selected suppliers over various parameters. Such a presentation may enable a user to identify relevant information for considering a supplier, such as during selection of a supplier bid for a product. For example, a user may have posted a request for cotton fabric on the marketplace system and obtained bids from the two suppliers illustrated in FIG. 54. Based on the results of comparison illustrated on the user interface 5400, the user may identify that for the supplier with company name Sinha Industries, Levi Strauss company is one of the top buyers.  The user may conclude that for cotton fabric, this supplier may be better than the other supplier illustrated on the user interface 5400 and may select the bid sent by the supplier with company name Sinha Industries to fulfill to conclude the business transaction); and 

augmenting the historical data with information associated with the transaction (paragraph 0153, discussing that ratings may be customized to individual buyer preferences, such as by having buyer's rate suppliers with whom they have done business. Ratings may then be tuned to best match this empirical view of a buyer's preferences. Such an approach may use a machine learning technique such as a support vector machine. Over time, trends in ratings may then be 
captured and displayed to the buyer. Such trends may enable a graph-theory analysis (eon buyer-supplier networks to determine the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers; paragraph 0217, discussing that because the vertical classifier may be a self-learning facility, each new record processed by the classifier can enhance the vertical classifier ability to classify 

wherein the augmenting further comprises storing the information associated with the identified transaction for subsequent use by the machine learning algorithm (paragraph 0063, discussing that methods and systems, such as computer implemented methods and systems, include: using a computer implemented facility to collect and store a plurality of public records of transactions; associating the transactions with entities; and assessing whether a buyer has ceased doing business with a supplier based on the transactional data.  In the aspect, the assessment is based on cycle time between shipments, departure of cycle time from a historical average, or based in part on a prediction as to inventory held by a buyer; paragraph 0185, discussing that the storage facility 710 may store the plurality of public records of transactions among a plurality of buyers 718 and a plurality of suppliers 724.  The aggregation facility 704 may 

While Psota teaches automatically allocating the portion of the inventory, it does not explicitly teach routing the allocated portion of the inventory to the candidate Buyer via a transportation carrier; predicting a future supply via a machine learning algorithm executing on a processor; predicting a future demand via the machine learning algorithm executing on the processor; wherein the augmenting further comprises storing the information associated with the identified transaction for subsequent use by the machine learning algorithm. Holmberg in the analogous art of bid management systems teaches:

routing the allocated portion of the inventory to the candidate Buyer via a transportation carrier. (paragraph 0006, discussing that in sales auctions, the auctioneer sells one or more goods and bidders submit bids to buy. Sometimes sales auctions are called forward auctions or buyer bidding auction. In procurement auctions, the auctioneer buys one or more goods and bidders submit bids to sell. Sometimes procurement auctions are called reverse auctions or supplier bidding auctions; paragraph 0290, discussing that as illustrated by step 406 in FIG. 32, the determined allocation could be automatically dispatched or prepared for dispatch or delivery by the auction process, perhaps in cooperation with one or more automatic processes, dispatch clients. Similar automatic dispatch steps could be added in our other flow charts of an auction process at a point where the auction process has calculated an allocation for submitted bids. Examples of automatic dispatches in real-time are: automatic dispatch orders sent at the end of an auction to electricity consumers, electricity generators or network operators of an electric power network; automatic dispatch orders sent to network operators and clients in telecommunication systems; automatic dispatch orders sent to vehicles (i.e., routing the portion of the inventory to the candidate Buyer via a transportation carrier), such as airplanes, cars, trucks, trains, boats, taxis etc., in a traffic network; automatic orders to prepare auctioned items for delivery and/or to deliver such items.  Delivery and preparation for delivery could for example involve automatic collection of items from a storehouse, automatic packaging of items, automatic mail processing, including automatic printing of delivery addresses for packages and letters);

predicting a future supply (paragraph 0285, discussing that examples of external auction relevant information could be forward prices, when issued prices, prices of related items that are  

predicting a future demand (paragraph 0285, discussing that examples of external auction relevant information could be forward prices, when issued prices, prices of related items that are traded in other auctions and markets or by another auction process, any external information that can be used to predict clearing prices, the supply side of the auction, any external information that can be used to predict the demand side of the auction [i.e., predicting a future supply], economic macro data etc…Information from bidding or clearing for related items that are cleared independently of an item could be regarded as external auction relevant information for that item, even if the items are traded by the same auctioneer and/or by the same machine or computer);

Psota is directed towards a method and system for connecting buyers and suppliers. Holmberg is directed towards a method and system for enabling a bidder to participate in an auction. Therefore they are deemed to be analogous as they both are directed towards bid management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Psota to route the portion of the inventory to the candidate Buyer via a transportation carrier, predict a future supply and predict a future demand, as taught by Holmberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of 

The Psota-Holmberg combination does not explicitly teach predicting a future supply via a machine learning algorithm executing on a processor; predicting a future demand via the machine learning algorithm executing on the processor; comparing the bid information and the demand data in accordance with historical data related to past transactions and market conditions via analysis of the historical data by the machine learning algorithm executing on the processor. However, Belady in the analogous art of bid evaluation systems teaches these concepts. Belady teaches: 

predicting a future supply via a machine learning algorithm executing on a processor (paragraph 0077, discussing applying predictions regarding future supply and demand to determine whether it is appropriate to move a data component in the temporal dimension; paragraph 0113, discussing that  the price determination module can assess supply and demand information by analyzing and extrapolating prior recorded instances of supply and demand; paragraph 0145, discussing that the supply determination module and the demand determination module can provide respective prediction modules to predict the supply and demand curves based on historical information; paragraph 0146, discussing that the supply determination module 1004 and the demand determination module 1006 can leverage this characteristic by approximating the current supply and demand curves based on historical supply and demand data, e.g., by using any type of machine learning techniques; paragraph 0147, discussing that the 

predicting a future demand via the machine learning algorithm executing on the processor (paragraph 0145, discussing that the supply determination module and the demand determination module can provide respective prediction modules to predict the supply and demand curves based on historical information; paragraph 0146, discussing that the supply determination module 1004 and the demand determination module 1006 can leverage this characteristic by approximating the current supply and demand curves based on historical supply and demand data, e.g., by using any type of machine learning techniques); and

comparing the bid information and the demand data in accordance with historical data related to past transactions and market conditions via analysis of the historical data by the machine learning algorithm executing on the processor (paragraph 0011, discussing that the price determination module includes a supply determination module configured to determine a supply curve. The price determination module also includes a demand determination module. The price determination module also includes a price assessment module configured to determine a price at which to provide the resource at the particular time based on the supply curve and the demand curve. In one implementation, the supply determination module and the demand determination module include prediction modules for predicting supply information and demand information, respectively; paragraph 0052, discussing that the management system can be implemented by processing equipment (e.g., one or more computer servers, data stores, etc.);  paragraph 0145, discussing that the supply determination module 1004 and the demand determination module 1006 can provide respective prediction modules to predict the supply and demand curves based on historical information. For the case of the supply determination module 1004, the prediction module 1010 can mine information regarding past availabilities and costs of 

The Psota-Holmberg combination is directed towards bid management systems. Belady is directed towards a method and system for evaluating collected bids from a group of entities. Therefore they are deemed to be analogous as they both are directed towards bid evaluation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Psota-Holmberg combination to predict a future supply and a future demand via a machine learning algorithm executing on a processor, and compare the bid information and the demand data in accordance with historical data related to past 

As per claim 2, the Psota-Holmberg-Belady combination teaches the method of claim 1. Psota further teaches wherein the electronically receiving bid information comprises electronically receiving data from a software application executing on a remote device (paragraph 0010, discussing a platform by which buyers, sellers, and third parties can obtain information related to each other's transaction histories, such as a supplier's shipment history, the types of materials typically shipped, a supplier's customers,…what materials and how much a buyer purchases, buyer and shipper reliability, similarity between buyers, similarity between suppliers, and the like. The platform may aggregate data from a variety of sources…; paragraph 0177, discussing that an application programming interface may be provided for the platform, whereby other computer programs may access the reports generated by the platform. Thus, other parties that engage in global trade, such as clients of the facilitator and partners, may obtain access to the platform (i.e., a software application executing on a remote device), allowing the ratings managed by the platform to become a standard measure by which suppliers are rated; paragraph 0349, discussing that a platform may include a transactional facility, such as for allowing buyers to transact with suppliers (i.e., the receiving bid information comprises receiving data from a software application executing on a remote device) that have been identified by the search and ratings facilities. Such transactional facility may include modules related to ordering, pricing, payment, fulfillment, and 

As per claim 3, the Psota-Holmberg-Belady combination teaches the method of claim 1. Psota further teaches wherein the electronically receiving bid information comprises electronically receiving data from a software application executing on a wireless telephone (paragraph 0409, discussing that the inquiries posted by the buyers may generate and get converted into leads for the suppliers associated with the marketplace system. This may be automated within the marketplace system by proactively reaching out to the suppliers who may be capable of completing the inquiry based on associating information in the inquiry and in the various supplier profiles. The information collected by the marketplace system through the user interface may be shared with the suppliers through a separate interface of the marketplace system so that only the selected suppliers may receive the information. Examples of the separate interface may include automate telephone calls, email, private postings, SMS-like messages, and the like. While the inquiry may be posted on the marketplace, suppliers who may not be associated with the marketplace system may be contacted…; paragraph 0423, discussing that in addition to using 

As per claim 4, the Psota-Holmberg-Belady combination teaches the method of claim 1. Although not taught by Psota, Holmberg teaches wherein the electronically receiving bid information comprises electronically receiving data from a software application executing on a tablet computer (paragraph 0338, discussing that computers could be of many different types. In FIG. 21 and FIG. 22, the auctioneer computer and bidder computer are thin clients… As shown in FIG. 16, the bidder client program 70001 can also be stored on a non-transitory, machine readable medium 70000; paragraph 0339, “with a computer we mean any general purpose device that can be instructed (programmed) to carry out a set of arithmetic or logical operations automatically. It could for example be a personal computer (portable or stationary), a work station, a desktop, a laptop, a mainframe computer, a supercomputer, a smart phone, a tablet, a terminal, a parallel computer, a quantum computer, a computerized wristwatch or other wearable computers.  A computer could be embedded in a machine and it may not have a user interface. 

Psota is directed towards a method and system for connecting buyers and suppliers. Holmberg is directed towards a method and system for enabling a bidder to participate in an auction. Therefore they are deemed to be analogous as they both are directed towards bid management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Psota to include a remote device that is a tablet computer, as taught by Holmberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by providing alternate communication channels, thereby increasing opportunities to consummate transactions in a manner that more efficiently meets the needs of buyers and sellers, and allowing suppliers to fully exploit available inventory and develop better approaches for supplying their products to their buyers.

As per claim 5, the Psota-Holmberg-Belady combination teaches the method of claim 1. Psota further teaches wherein the electronically receiving bid information comprises electronically receiving data from a software application executing on a networked computing device (paragraph 0304, discussing that an interface may include a capability for buyers to network, chat or otherwise interact with each other with respect to suppliers.  Such a network may include a capability of identifying other buyers as "friends" or the like, thereby allowing sharing of information only among trusted parties. In such a case, information about suppliers for particular buyers might be automatically populated, simplifying the sharing of information about experiences with particular suppliers used by a network of buyers; paragraph 0413, discussing that the inquiry process 

As per claim 7, the Psota-Holmberg-Belady combination teaches the method of claim 1. Psota further teaches wherein the predicting a future supply and the predicting a future demand are based on the historical data and the information associated with the identified transaction (paragraph 0168, discussing that a prediction facility 502 may predict an action of an entity. The action may be based on the analysis of the aggregated transactions. The prediction may relate to whether the supplier 428 will work with the buyer 420 of a given size. The prediction may also relate to whether the supplier 428 will work with orders of a given size; paragraph 0169, discussing 

As per claim 8, the Psota-Holmberg-Belady combination teaches the method of claim 7. Psota further teaches wherein the augmenting is responsive to the predicting (paragraph 0223, discussing that the data scraping technology may be configured to include one or more machine learning algorithms configured to identify information such as phone numbers, emails, addresses, or any other information... Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system (i.e., augmenting the historical data with information associated with the transaction), which may modify the searches iteratively in successive rounds until searches consistently produce better and better results. Further, the data scraping technology may be configured to include mapping related features that may include creation of maps to describe how data is laid out on business-to-business (B2B) pages. Accordingly, the web pages may be crawled to collect buyer and/or supplier information using the maps).

Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 10 the Psota-Holmberg combinations teaches a system of sourcing materials; the system comprising: a server platform; wherein the server platform comprises a processor and a nontransient computer readable storage medium, the nontransient computer readable storage medium which stores: a processor-executable order module instructions; a processor-executable application program; and a processor-executable machine learning algorithm (Psota, paragraph 0177, discussing that an application programming interface may be provided for the platform described; paragraph 0225, discussing that a server may store information regarding scrap/web crawl status of websites. To make use of this information, when a website is encountered during a web crawl, communication with a server may be established to determine if the encountered website has already been accessed. If the website has already been accessed, the server may respond with a site and links associated therewith; paragraph 0343, buyers may supply data to the platform; paragraph 0349, discussing that a platform may include a transactional facility, such as for allowing buyers to transact with suppliers that have been identified by the search and ratings facilities described herein. Such transactional facility may include modules related to ordering, pricing, payment, fulfillment, and the like; paragraph 0049, discussing that matching includes two or more types of text association selected from a list consisting of: filtering, character group matching, thesaurus lookup, machine learning, natural language processing, search-based comparison, classification, known entity matching, clustering, and human-identified entities; paragraph 0223, discussing that machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, which may modify the searches iteratively in successive rounds until searches consistently produce better and better results. Further, the data scraping technology may be configured to include mapping related 

Psota is directed towards a method and system for connecting buyers and suppliers. Holmberg is directed towards a method and system for enabling a bidder to participate in an auction. Therefore they are deemed to be analogous as they both are directed towards bid management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Psota to include a nontransient computer readable storage medium, as taught by Holmberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by providing alternate communication channels, thereby increasing opportunities to consummate transactions in a manner that more efficiently meets the needs of buyers and sellers, and allowing suppliers to fully exploit available inventory and develop better approaches for supplying their products to their buyers.

As per claim 11, the Psota-Holmberg-Belady combination teaches the system of claim 10. Psota further teaches wherein the order module receives demand data from a software application that executes on the remote device operated by the candidate Buyer (paragraph 0343, discussing that buyers may supply data to the platform; paragraph 0349, discussing that a platform may include a transactional facility, such as for allowing buyers to transact with suppliers that have been identified by the search and ratings facilities described herein. Such transactional facility may include modules related to ordering, pricing, payment, fulfillment, and the like; paragraph 0475, discussing that a user's web browser may transmit an IP address in standard electronic communication between a browser and a server that is hosting the on-line platform as described herein. The IP address may be analyzed and it may be determined that the computer that the user is using in the on-line interaction is within the range of IP addresses that have been determined to belong to buyer entity Panjiva. In this way, without the user taking any action to identify himself or his place of business, the platform may detect a relationship between the user's IP address and the Panjiva buyer entity...).

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 3, 4, and 5, as discussed above.
Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 3, 4, and 5, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.


As per claim 23, the Psota-Holmberg-Belady combination teaches the method of claim 1. Psota further teaches wherein the machine learning algorithm automatically learns (paragraph 0046, discussing that classification provides a vector that represents dimensions of similarity. The vector includes dimensions of similarity for at least two of canonical adaptation, text cleanup, multi-field classification, edit distance assessment, vector generation, machine learning, and decision tree processing; paragraph 0050, discussing that classifying the data records is performed using at least one of canonical adaptation, specific cleanups, multi-field comparison, an edit distance algorithm, vector generation, machine learning, and a decision tree; paragraph 0056, discussing using a computer implemented facility to collect and store a plurality of records of transactions among a plurality of buyers and a plurality of suppliers; aggregating the transactions; associating the transactions with entities; and using the transactions as a training set to predict association of a particular transaction with an attribute; paragraph 0158, discussing that based on the user's response, automatic merging of the two entity names may be learned by the platform; paragraph 0203, discussing that machine learning and other artificial intelligence techniques may be applied to determine if similarity vectors of pairs of records identify records that can be merged under a common entity. Through the use of training vectors, and decision tree logic, record mergability may be further assessed and a measure of such mergability may be made available to clustering techniques; paragraph 0204, discussing that a training set may also be useful for facilitating association of a shipment with an entity by enabling development of prediction parameters that may be used therefore. By identifying candidate relationships between shipments and attributes or entities, training sets of transaction records may reduce the computational load required for comprehensively filtering, classifying and clustering; paragraphs 0153, 0173, 0217, 0502, 0511).  
As per claim 24, the Psota-Holmberg-Belady combination teaches the method of claim 1. Psota further teaches wherein electronically receiving bid information from each of a plurality of candidate Sellers includes receiving images of at least some of the inventory from the candidate Sellers (paragraph 0220, discussing that the data may include information such as contact information, product images, product information, third party ratings, and other meta-data such as company overviews, revenues or any other data corresponding to the supplier, so that the analytics facility 922 may utilize this information to establish ratings for the supplier; paragraph 0291, discussing that an option 3208 may facilitate the user to select any of the supplier profiles that may have contact information, photos associated with the products for selling by the supplier and shipments related information for the suppliers displayed in the search results for the supplier category 3002 [i.e., This shows that images of at least some of the inventory are received from the candidate Sellers]. Another option 3210 may allow the user to select only those profiles of the suppliers that may be active in the last predetermined number of days. The user interface 3200 may further include additional options 3212 for the user to selectively view the profiles as per the selected options as listed in the user interface 3200. In addition, each of the options such as the option 3204, the option 3208 and the option 3218 may include the number of profiles or the results that may be shown to the user on selection of a particular check-box listed under the corresponding options).

23.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Psota et in view of Holmberg, in view of Belady, in further view of Hoover et al., Pub. No.: US 2016/0155069 A1, [hereinafter Hoover].

As per claim 21, the Psota-Holmberg-Belady combination teaches the method of claim 1, but it does not explicitly teach further comprising: comparing, via a machine learning algorithm, material terms and parameters of newly received bids with historic data maintained and associated with past or pending bids to identify fraudulent bids; and rejecting an identified fraudulent bid. However, Hoover in the analogous art of bid evaluation systems teaches these concepts. Hoover teaches: 

further comprising: comparing, via a machine learning algorithm, material terms and parameters of newly received bids with historic data maintained and associated with past or pending bids to identify fraudulent bids (paragraph 0041, discussing that processes described with respect to FIG. 2A may be performed to generate training and validation sets for a classifier to classify data objects for items to be procured as high-risk or not. For example, the data from an initial data set from data source 101a is partitioned. Data objects for “general merchandise” may be removed since those items may be procured differently than other items, such as items prone to being high risk. Data objects may be further filtered and transformed, and factor analysis may be performed. Data objects indicative of a high-risk item are labeled for the training set. Examples of the variables for the data objects representing items to be procured may include number of instances an item was purchased over the past six years, an indicator of an item's criticality, and whether the item had a diminishing manufacturing source etc.; paragraph 0057, discussing that the system may be used to generate classifiers to classify data objects for a variety of different categories. The system is used to generate classifiers to classify different types of procurement data as high-risk or not. For example, an entity may acquire goods or services through a procurement process. The procurement process may encompass sending out a request for bids to supply goods or services, and receiving bids from vendors or other organizations to supply the goods or services. High-risk procurements may potentially represent a risk for fraud (e.g., substituting an unauthorized product, a counterfeit of a desired product, etc.), waste and abuse. For example, a high-risk procurement is a procurement having characteristics that meet certain criteria. The criteria may be related to identifying fraud, abuse, or general errors. A procurement is the acquisition of items, which may include one or more goods or services. A  and

rejecting an identified fraudulent bid (paragraph 0149, discussing that the alerts may be sent from the procurement system to mobile devices of supervisors or contracting officers for immediate review and action. The mobile application accompanying this capability allows supervisors to review procurement details, approve/reject contracting steps, and move procurements between automated processes and other processes, such as audit processes. For example, an automated workflow executed by the system includes performance of steps for solicitation, evaluation and contract awarding. In certain instances, such as due to item, supplier or price risk alerts, an interrupt is generated to halt the workflow until audit feedback is received 

The Psota-Holmberg-Belady combination is directed towards bid management systems. Hoover is directed towards a method and system for evaluating bids. Therefore they are deemed to be analogous as they both are directed towards bid management systems. It would have been 

As per claim 22, the Psota-Holmberg-Belady combination teaches the method of claim 1, but it does not explicitly teach further comprising: comparing via a machine learning algorithm material terms and parameters of newly received bids with historic data maintained and associated with past or pending bids, to identify mistaken bids. However, Hoover in the analogous art of bid evaluation systems teaches these concepts. Hoover teaches: 

further comprising: comparing via a machine learning algorithm material terms and parameters of newly received bids with historic data maintained and associated with past or pending bids, to identify mistaken bids (paragraph 0057, discussing that the system may be used to generate classifiers to classify data objects for a variety of different categories. The system is used to generate classifiers to classify different types of procurement data as high-risk or not. For example, an entity may acquire goods or services through a procurement process. The procurement process may encompass sending out a request for bids to supply goods or services, 

The Psota-Holmberg-Belady combination is directed towards bid management systems. Hoover is directed towards a method and system for evaluating bids. Therefore they are deemed to be analogous as they both are directed towards bid management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Psota-Holmberg-Belady combination to compare via a machine learning algorithm material terms and parameters of newly received bids with historic data maintained and associated with past or pending bids, to identify mistaken bids, as taught by Hoover, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by allowing users to implement safeguards .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Andersson et al., Pub. No.: US 2015/0363725 A1 – describes that electronic sourcing systems provide ways to electronically manage tenders where suppliers compete for the opportunity to provide products and/or services.
B.	Robertson et al., Pub. No.: US 2013/0046647 A1 – describes a system that allows a project owner to automatically and easily authenticate a potential bidder before the bid is submitted, reducing the potential of invalid or frivolous bids, and without the need to manually verify bidder information.
C.	Sandholm et al., Pub. No.: US 2008/0052219 A1 – describes auctions for the allocation of differentiated supply in dynamic environments with uncertainty about future supply and future demand.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/
Primary Examiner, Art Unit 3683